UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7966



DION WYVIS COLEMAN,

                                              Plaintiff - Appellant,

          versus


CAROLYN TUCKER, LPN; J. CASTANZA; DR. SCOTT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-131-2)


Submitted:   April 22, 2005                    Decided:   May 2, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dion Wyvis Coleman, Appellant Pro Se. Donna L. Foster, Rodney Kyle
Adams, Anne Catherine Cardea, LECLAIR RYAN, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Dion Wyvis Coleman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                  We have

reviewed the record and find no reversible error.               Accordingly, we

affirm    for    the     reasons   stated     by   the   district   court.      See

Coleman v. Tucker, No. CA-03-131-2 (E.D. Va. filed Nov. 16, 2004 &

entered Nov. 17, 2004). We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials       before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -